1

2

3

4

5

6

7

8

9                          UNITED STATES DISTRICT COURT

10                        EASTERN DISTRICT OF CALIFORNIA

11

12       KEVIN FRANKEN,                    No.   2:17-cv-01128-JAM-KJN
13                    Plaintiff,
14           v.                            ORDER DENYING PLAINTIFF’S MOTION
                                           TO CHANGE VENUE
15       MARK T. ESPER, Secretary of
         the United States Army,
16
                      Defendant.
17

18           This matter is before the Court on Plaintiff Kevin Franken’s

19   Motion to Change Venue.       Mot., ECF No. 42.   Defendant Mark Esper

20   filed an opposition, ECF No. 45, to which Plaintiff replied, ECF

21   No. 46.      After consideration of the parties’ briefing on the

22   motion and relevant legal authority, the Court DENIES Plaintiff’s

23   Motion to Change Venue.1

24   ///

25   ///

26
27   1 This motion was determined to be suitable for decision without
     oral argument. E.D. Cal. L.R. 230(g). The hearing was scheduled
28   for October 2, 2018.
                                      1
1                              I.    BACKGROUND

2         Plaintiff previously worked as a Park Ranger/Natural

3    Resources Specialist for Defendant, United States Army.        Compl.,

4    ECF No. 1, ¶ 13.   Plaintiff’s official duty station was in Valley

5    Springs, California.   Id. ¶ 2.      Between June 2015 and July 2016,

6    Plaintiff alleges that he was subject to a myriad of interactions

7    he found to be discriminatory, harassing, hostile, and

8    retaliatory.   Id. ¶¶ 13–110.

9         On May 28, 2017, Plaintiff filed a three-claim complaint in

10   the U.S. District Court for the Eastern District of California,

11   alleging Title VII sex discrimination and hostile work

12   environment, as well as failure to accommodate under the

13   Rehabilitation Act.    Id. ¶¶ 111–19.    Plaintiff went on to file

14   three additional Title VII cases alleging Defendant engaged in

15   discriminatory employment practices.        Mot. at 6.   Plaintiff filed

16   those three cases in the U.S. District Court for the Northern

17   District of California.   See id.; Franken v. Esper, et al., No.

18   3:17-cv-07161-LB (N.D. Cal. filed Dec. 17, 2017) (“Franken II”);

19   Franken v. Harris, et al., No. 3:18-cv-01837–KAW (N.D. Cal. filed

20   March 25, 2018) (“Franken III”); Franken v. Esper, et al., No.
21   3:18-cv-04120-SK (N.D. Cal. filed July 10, 2018) (“Franken IV”).

22   Defendant filed motions to dismiss or transfer in Franken II and

23   Franken III.   Opp’n, ECF No. 15, p. 15.       Defendants have not yet

24   been served in Franken IV.     Id.

25

26                             II.     OPINION
27        Plaintiff now moves this Court to change the venue of this

28   case from the Eastern District of California, where he originally
                                          2
1    filed the case, to the Northern District of California, where his

2    three other suits are pending.    Mot. at 6.   Defendant opposes,

3    arguing the Eastern District of California is the location of the

4    alleged acts and the district in which the vast majority of

5    witnesses reside.   Opp’n at 2.

6        A.   Legal Standard

7        “For the convenience of parties and witnesses, in the

8    interest of justice, a district court may transfer any civil

9    action to any other district or division where it might have

10   been brought or to any district or division to which all parties

11   have consented.”    28 U.S.C. § 1404(a).   Section 1404(a) seeks to

12   “prevent the waste of time, energy and money and to protect

13   litigants, witnesses and the public against unnecessary

14   inconvenience and expense[.]”     Van Dusen v. Barrack, 376 U.S.

15   612, 616 (1964) (internal quotation marks omitted).

16       In a Title VII case, the statute’s special venue provision

17   details where cases arising under the statute may be brought:

18       Each United States district court and each United
         States court of a place subject to the jurisdiction of
19       the United States shall have jurisdiction of actions
         brought under this subchapter. Such an action may be
20       brought in any judicial district in the State in which
         the unlawful employment practice is alleged to have
21       been committed, in the judicial district in which the
         employment records relevant to such practice are
22       maintained and administered, or in the judicial
         district in which the aggrieved person would have
23       worked but for the alleged unlawful employment
         practice, but if the respondent is not found within
24       any such district, such an action may be brought
         within the judicial district in which the respondent
25       has his principal office. For purposes of sections
         1404 and 1406 of Title 28, the judicial district in
26       which the respondent has his principal office shall in
         all cases be considered a district in which the action
27       might have been brought.
28   42 U.S.C. § 2000e-5(f)(3); Johnson v. Payless Drug Stores Nw.,
                                        3
1    Inc., 950 F.2d 586, 587–88 (9th Cir. 1991).     This section of

2    Title VII also determines the proper venue for litigating a

3    Rehabilitation Act claim.     Slaby v. Holder, 901 F. Supp. 2d 129,

4    132 (D.D.C. 2012).

5          B.   Analysis

6          Pursuant to Section 1404(a), the Court evaluates the

7    districts in which the case could have been filed, whether

8    transfer would provide the litigants and witnesses with a more

9    convenient, efficient forum, and whether a transfer serves the

10   interests of justice.

11              (1)   Where the Case Could Have Been Brought

12         Under Title VII’s special venue provision, the Court

13   evaluates three factors to determine the districts in which

14   Plaintiff could have filed this case.     Two of those factors are

15   relevant here: (1) the state in which the allegedly unlawful

16   employment practice occurred and (2) the district in which the

17   defendant maintains and administers employment records.      42

18   U.S.C. § 2000e-5(f)(3).

19                    a.   The Alleged Unlawful Employment Practice Took
                           Place in California
20
21         Here, based on the acts alleged in Plaintiff’s complaint,

22   the unlawful employment practices took place in Valley Spring,

23   California, within the Eastern District of California.      Thus,

24   under Title VII, venue is proper in any of California’s four

25   federal districts.     See 42 U.S.C. § 2000e-5(f)(3).   This factor

26   does not weigh for or against transfer to the Northern District
27   of California.

28   ///
                                         4
1                    b.   District in Which the Employment Records Are
                          Maintained and Administered
2

3        Plaintiff alleges in the declaration attached to his motion

4    that the decisions to discharge him and discriminate against him

5    were made in San Francisco.    Franken Decl., ECF No. 42-2.     He

6    similarly alleges, without factual support, that the computer

7    system containing his employment record was located in San

8    Francisco.   See id.   Defendant disputes Plaintiff’s allegations

9    and offers two declarations: one from Plaintiff’s former

10   supervisor and another from the counsel involved in Plaintiff’s

11   discrimination complaints.    The declaration from Randy Olsen,

12   the Chief of the Operations and Readiness Branch, provides facts

13   that indicate none of the employment decisions alleged were

14   approved, ratified, or finalized in San Francisco.    Olsen Decl.,

15   ECF No. 45-2.   The declaration from Assistant District Counsel

16   Adrienne Cady details that Plaintiff’s electronic employment

17   records are stored in Sacramento and Washington, D.C.    Cady

18   Decl., ECF No. 45-3.

19       Having reviewed the declarations in support of and

20   opposition to Plaintiff’s motion, the Court finds Defendant’s

21   declarations to be more reliable because they provide detailed

22   facts about the location where the individuals described in the

23   Complaint worked and made employment decisions, rather than

24   unsubstantiated beliefs and conclusory allegations.     Based on

25   this information, the Court finds it more likely that the

26   decisions regarding Plaintiff’s employment were made,

27   implemented, and felt in the Eastern District of California.

28   See Passantino v. Johnson & Johnson Consumer Prod., Inc., 212
                                        5
1    F.3d 493, 506 (9th Cir. 2000) (“[V]enue is proper in both the

2    forum where the employment decision is made and the forum in

3    which that decision is implemented or its effects are felt.”).

4    This factor weighs against transfer to the Northern District of

5    California.

6              (2)   Convenience of the Parties and Witnesses

7          Plaintiff argues in his motion that the case should be

8    transferred because it would be more convenient for him to

9    prosecute this action in San Francisco, where he filed his three

10   subsequent cases.   Mot. at 6.   He also believes that the

11   Northern District is more convenient because he resides there.

12   Id.   Defendant, on the other hand, provides an analysis of the

13   40 unique witnesses, illustrating that 29 witnesses reside in

14   the Eastern District of California, three reside in the Northern

15   District of California and eight are unknown or outside either

16   district’s subpoena power.   Kim Decl., ECF No. 45-1.    All of the

17   29 witnesses residing in the Eastern District are closer to

18   Sacramento than San Francisco.    Id.

19         This review of the evidence demonstrates that the Eastern

20   District of California is a more convenient venue for the vast
21   majority of witnesses whose addresses are known.    There is no

22   evidence that the non-party witnesses, other than Plaintiff’s

23   health care providers, are within the subpoena power of the

24   Northern or Eastern Districts of California.    See Reply at 2;

25   Kim Decl., Ex. C, ECF No. 45-1, pp. 23–26.     Plaintiff argues

26   that the only inconvenience transfer would cause is for
27   witnesses to drive from Sacramento to San Francisco.     That

28   argument ignores its converse: it is far more efficient for
                                       6
1    three individuals to drive from San Francisco to Sacramento than

2    it is for 29 individuals to do the opposite.     See Reply at 2.

3        The factor weighing convenience of parties and witnesses

4    weighs against transferring the case to the Northern District of

5    California.

6             (3)   Interests of Justice

7        Finally, Plaintiff argues that court congestion weighs in

8    favor of transferring the case.    Mot. at 8.   Plaintiff is

9    correct that the Eastern District of California has one of the

10   highest caseloads per judge in the nation and has an immediate

11   need for a minimum of five new judgeships.      See id.

12   Nevertheless, this district’s impending judicial emergency does

13   not permit the Court to transfer every case in which there is a

14   tenuous nexus with another judicial district.     The delay

15   Plaintiff will suffer by remaining in the forum he originally

16   selected does not outweigh the other Section 1404(a) factors.

17

18                            III.     ORDER

19       For the reasons set forth above, the Court DENIES

20   Plaintiff’s Motion to Change Venue.
21       IT IS SO ORDERED.

22   Dated: October 3, 2018

23

24

25

26
27

28
                                        7
